WEBSTER, Judge,
concurring.
I am troubled by the 10-year adult prison sentence imposed upon this 16-year-old appellant with no prior record, for what was essentially a series of property crimes committed during a single episode. However, the sentence imposed is within the guidelines range. Moreover, I am unable to conclude that the decision to impose adult sanctions was a clear abuse of discretion. E.g., Gard v. State, 521 So.2d 369 (Fla. 2d DCA 1988); Wright v. State, 507 So.2d 784 (Fla. 1st DCA 1987). Accordingly, I concur.